

Exhibit 10.1
 
FOURTH AMENDED AND RESTATED
1993 STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS
OF
ICO, INC.


 
1.
Purpose. The purpose of this Plan is to advance the interests of ICO, Inc., a
Texas corporation (the “Company”), by providing an additional incentive to
attract and retain qualified and competent Directors, upon whose efforts and
judgment the success of the Company is largely dependent, through the
encouragement of stock ownership in the Company by such persons.

 
2.
Definitions. As used herein, the following terms shall have the meaning
indicated:

 

 
(a)
“Board” shall mean the Board of Directors of the Company.

 

 
(b)
“Committee” shall mean those members of the Board who are not Eligible Persons.

 

 
(c)
“Date of Grant” shall mean the date on which an Option is granted to an Eligible
Person pursuant to Section 4(a) or 4(b) hereof.

 

 
(d)
“Director” shall mean a member of the Board.

 

 
(e)
“Eligible Person(s)” shall mean those persons who are Directors of the Company
and who are not employees or officers of the Company or a Subsidiary.

 

 
(f)
“Fair Market Value” of a Share on any date of reference shall be the Closing
Price on the business day immediately preceding such date. For this purpose, the
Closing Price of the Shares on any business day shall be (i) if the Shares are
listed or admitted for trading on any United States national securities
exchange, the last reported sale price of Shares on such exchange, as reported
in any newspaper of general circulation, (ii) if Shares are quoted on NASDAQ, or
any similar system of automated dissemination of quotations of securities prices
in common use, the mean between the closing high bid and low asked quotations
for such day of Shares on such system, (iii) if neither clause (i) or (ii) is
applicable, the mean between the high bid and low asked quotations for Shares as
reported by the National Daily Quotation Service if at least two securities
dealers have inserted both bid and asked quotations for Shares on at least five
of the ten preceding business days, or (iv) in lieu of the above, if actual
transactions in the Shares are reported on a consolidated transaction reporting
system, the last sales price of the Shares on such system. If there is no
Closing Price as determined above, the Fair Market Value shall be determined by
any fair and reasonable means prescribed by the Committee.

 


--------------------------------------------------------------------------------





 

 
(g)
“Internal Revenue Code” or “Code” shall mean the Internal Revenue Code of 1986,
as it now exists or as it may be amended from time to time.

 

 
(h)
“Non-incentive Stock Option” shall mean an option that is not an incentive stock
option as defined in Section 422A of the Internal Revenue Code.

 

 
(i)
“Option” (when capitalized) shall mean any option granted under this Plan.

 

 
(j)
“Optionee” shall mean a person to whom a stock option is granted under this Plan
or any successor to the rights of such person under this Plan by reason of the
death of such person.

 

 
(k)
“Plan” shall mean this 1993 Stock Option Plan for Non-employee Directors of ICO,
Inc., as amended and restated August 29, 1996, as amended and restated
January 8, 1999, as amended and restated on December 18, 2001, as amended and
restated on November 18, 2005, and as it may be amended from time to time
thereafter.

 

 
(l)
“Share(s)” shall mean a share or shares of the Common Stock, no par value, of
the Company.

 

 
(m)
“Subsidiary” shall mean any corporation (other than the Company) in any unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing more than 50% of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 
3.
Shares and Options. The maximum number of Shares to be issued pursuant to
Options under this Plan shall be FOUR HUNDRED TEN THOUSAND (410,000) Shares,
such number having been adjusted for all previous stock splits, from Shares held
in the Company’s treasury or from authorized and unissued Shares. If any Option
granted under this Plan shall terminate, expire, or be canceled or surrendered
as to any Shares, new Options may thereafter be granted covering such Shares.
Any Option granted hereunder shall be a Non-incentive Stock Option.

 
4.
Grant of Options

 

 
(a)
Automatic Grants

 

 
(i)
Unless otherwise provided by the Committee, Options shall automatically be
granted to Eligible Persons as provided in this Section 4(a).

 

 
(ii)
The Options automatically granted to Directors under this Section 4(a) shall be
in addition to regular Director’s fees or other benefits with respect to the
Director’s position with the Company or its subsidiaries.

 

2

--------------------------------------------------------------------------------





 

 
(iii)
Options granted under this Section 4(a) shall be automatically granted as
follows:

 

 
(A)
each Director who is an Eligible Person on the first business day after the date
of the 1999 Annual Meeting of Shareholders of the Company, on that date shall
automatically receive an Option for FIVE THOUSAND (5,000) Shares, such date
being the Date of Grant of such Option;

 

 
(B)
each Director who is an Eligible Person on the first business day after the date
of each subsequent Annual Meeting of Shareholders of the Company, commencing
with the Annual Meeting of Shareholders held in 2000, on that date shall
automatically receive an Option for FIVE THOUSAND (5,000) Shares, such date
being the Date of Grant of such Option; and

 

 
(C)
each Eligible Person who is elected a Director by the Company’s Shareholders or
the Board of Directors (not previously being a Director) on a date other than
the date of the Annual Meeting of Shareholders of the Company shall be granted
an Option for FIVE THOUSAND (5,000) Shares on the date of such Eligible Person’s
election as a Director, such date being the Date of Grant for such Option.

 

 
(iv)
Any Option that may be granted pursuant to this Section 4(a) shall vest and may
be exercised six months and one day after the Date of Grant.

 

 
(b)
Discretionary Grants. The Committee, in its discretion, may from time to time
grant Options to one or more Eligible Persons on such terms and conditions as
determined by the Committee on or after the Date of Grant, including but not
limited to provisions regarding vesting and exercise. Options may be granted to
the same Eligible Person on more than one occasion. Options granted under this
Section 4(b) may be granted to an Eligible Person even if the Eligible Person
receives an automatic grant of Options under Section 4(a).

 

 
(c)
Option Agreement. Each Option shall be evidenced by an option agreement (an
“Option Agreement”) and shall contain such terms as are not inconsistent with
this Plan or any applicable law. Any person who files with the Board, in a form
satisfactory to the Board, a written waiver of eligibility to receive any Option
under this Plan shall not be eligible to receive any Option under this Plan for
the duration of such waiver.

 

 
(d)
Director Rights. Neither the Plan nor any Option granted under the Plan shall
confer upon any person any right to continue to serve as a Director.

 

3

--------------------------------------------------------------------------------





 
5.
Option Price. The option price per Share of any automatic grant of Options under
Section 4(a) shall be one hundred percent (100%) of the Fair Market Value per
Share on the Date of Grant. The option price per Share of any discretionary
grant of Options under Section 4(b) shall be not less than one hundred percent
(100%) of the Fair Market Value per Share on the Date of Grant.

 
6.
Exercise of Options. An Option shall be deemed exercised when (i) the Company
has received written notice of such exercise in accordance with the terms of the
Option Agreement, (ii) full payment of the aggregate Option Price of the Shares
as to which the Option is exercised has been made, and (iii) arrangements that
are satisfactory to the Committee in its sole discretion have been made for the
Optionee’s payment to the Company of the amount, if any, that the Committee
determines to be necessary for the Company to withhold in accordance with
applicable federal or state income tax withholding requirements. Pursuant to
procedures approved by the Committee, tax withholding requirements, at the
option of an Optionee, may be met by withholding Shares otherwise deliverable to
the Optionee upon the exercise of an Option. Unless further limited by the
Committee in any Option Agreement, the Option Price of any Shares purchased
shall be paid solely in cash, by certified or cashier’s check, by money order,
with Shares (but with Shares only if permitted by the Option Agreement or
otherwise permitted by the Committee in its sole discretion at the time of
exercise) or by a combination of the above; provided, however, that the
Committee in its sole discretion may accept a personal check in full or partial
payment of any Shares. If the exercise price is paid in whole or in part with
Shares, the value of the Shares surrendered shall be their Fair Market Value on
the date received by the Company. Any permitted payment through the tender of
Shares may be made by instruction from the Optionee to the Company to withhold
from the Shares issuable upon exercise that number which have a Fair Market
Value equal to the exercise price for the Option or portion thereof being
exercised.

 
7.
Termination of Option Period

 

(a)
Termination of Options granted under Section 4(a). The unexercised portion of
any automatic grant of Options under Section 4(a) shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

 

 
(i)
thirty (30) days after the date that an Optionee ceases to be a Director
regardless of the reason therefor other than as a result of such termination by
death of the Optionee;

 

 
(ii)
one year after the date that an Optionee ceases to be a Director by reason of
death of the Optionee, or six months after the Optionee shall die if that shall
occur during the thirty-day period described in Subsection 7(i); or

 

 
(iii)
the tenth (10th) anniversary of the Date of Grant of the Option.

 

 
(b)
Termination of Options granted under Section 4(b). The unexercised portion of
any discretionary grant of Options under Section 4(b) shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

 

4

--------------------------------------------------------------------------------




 
(i)
the termination date specified in the Option Agreement; however, if no
termination date is specified in the Option Agreement, the earlier of (A) thirty
(30) days after the date that an Optionee ceases to be a Director regardless of
the reason therefor other than as a result of such termination by death of the
Optionee, or (B) one year after the date that an Optionee ceases to be a
Director by reason of death of the Optionee; or

 

 
(ii)
the tenth (10th) anniversary of the Date of Grant of the Option.

 
8.
Adjustment of Shares.

 

 
(a)
If at any time while this Plan is in effect or unexercised Options are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of
Shares, then and in such event:

 

 
(i)
appropriate adjustment shall be made in the maximum number of Shares then
subject to being optioned under the Plan, so that the same proportion of the
Company’s issued and outstanding Shares shall continue to be subject to being so
optioned; and

 

 
(ii)
appropriate adjustment shall be made in the number of Shares and the exercise
price per Share thereof then subject to any outstanding Option, so that the same
proportion of the Company’s issued and outstanding Shares shall remain subject
to purchase at the same aggregate exercise price.

 

 
(b)
Except as otherwise expressly provided herein, the issuance by the Company of
Shares of its capital stock of any class, or securities convertible into Shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
Shares or obligations of the Company convertible into such Shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of or exercise price of Shares then subject to
outstanding Options granted under this Plan.

 

 
(c)
Without limiting the generality of the foregoing, the existence of outstanding
Options granted under this Plan shall not affect in any manner the right or
power of the Company to make, authorize or consummate (1) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (2) any merger or consolidation of
the Company; (3) any issue by the Company of debt securities, or preferred or
preference stock which would rank above the Shares subject to outstanding
Options; (4) the dissolution or liquidation of the Company; (5) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (6) any other corporate act or proceeding, whether of a similar
character or otherwise.

 

5

--------------------------------------------------------------------------------





 
9.
Transferability of Options. Each Option Agreement shall provide that such Option
shall not be transferable by the Optionee other than by will or by the laws of
descent and distribution provided, however, that the Committee, in its sole
discretion may allow for the transferability of any option previously granted or
to be granted pursuant to this Plan.

 
10.
Issuance of Shares. No person shall be, or have any of the rights or privileges
of, a Shareholder of the Company with respect to any of the Shares subject to an
Option, unless and until certificates representing such Shares shall have been
issued and delivered to such person. As a condition of any transfer of the
certificate for Shares, the Committee may obtain such agreements or
undertakings, if any, as it may deem necessary or advisable to assure compliance
with any provision of this Plan, any Option Agreement or any law or regulation
including, but not limited to, the following:

 

 
(i)
a representation, warranty or agreement by the Optionee to the Company, at the
time any Option is exercised, that he or she is acquiring the Shares to be
issued to him or her for investment and not with a view to, or for sale in
connection with, the distribution of any such Shares; and

 

 
(ii)
a representation, warranty or agreement to be bound by any legends that are, in
the opinion of the Committee, necessary or appropriate to comply with the
provisions of any securities law deemed by the Committee to be applicable to the
issuance of the Shares and are endorsed upon the Share certificates.

 
Share certificates issued to an Optionee who is a party to any Shareholders
agreement or a similar agreement shall bear the legends contained in such
agreements.
 
11.
Amendment, Modification, Suspension or Discontinuance of this Plan. The Board of
Directors may amend, modify, suspend or terminate the Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law. Subject to changes in law or other legal requirements,
including any change in the provisions of Rule 16b-3 and Section 162(m) of the
Code that would permit otherwise, the Plan may not be amended without the
consent of the holders of a majority of the Shares of stock represented at a
meeting of Shareholders for which a quorum is present, to (i) increase
materially the aggregate number of Shares of stock that may be issued under the
Plan (except for adjustments pursuant to paragraph 8 of the Plan), (ii) increase
materially the benefit accruing to Optionees under the Plan, or (iii) modify
materially the requirements as to eligibility for participation in the Plan.

 
12.
Interpretation.

 

 
(a)
If any provision of this Plan is held to be invalid for any reason, such holding
shall not affect the remaining provisions hereof, but instead this Plan shall be
construed and enforced as if such provision had never been included in this
Plan.

 

6

--------------------------------------------------------------------------------





 

 
(b)
THIS PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

 

 
(c)
Headings contained in this Plan are for convenience only and shall in no manner
be construed as part of this Plan.

 

 
(d)
Any reference to the masculine, feminine, or neuter gender shall be a reference
to such other gender as is appropriate.

 
13.
Section 83(b) Election. If as a result of exercising an Option, an Optionee
receives Shares that are subject to a “substantial risk of forfeiture” and are
not “transferable” as those terms are defined for purposes of Section 83(a) of
the Code, then such Optionee may elect under Section 83(b) of the Code to
include in his gross income, for his taxable year in which the Shares are
transferred to him, the excess of the Fair Market Value of such Shares at the
time of transfer (determined without regard to any restriction other than one
which by its terms will never lapse), over the amount paid for the Shares. If
the Optionee makes the Section 83(b) election described above, the Optionee
shall (i) make such election in a manner that is satisfactory to the Committee,
(ii) provide the Company with a copy of such election, (iii) agree to promptly
notify the Company if any Internal Revenue Service or state tax agent, on audit
or otherwise, questions the validity or correctness of such election or of the
amount of income reportable on account of such election, and (iv) agree to such
withholding as the Committee may reasonably require in its sole and absolute
discretion.

 
14.
Effective Date and Termination Date; Adoption of Plan. The effective date of
this Plan is the 13th day of April, 1993, the date on which the Board originally
adopted this Plan. The Shareholders of the Company approved the Plan on June 15,
1993. The Plan was subsequently amended and restated by the Board on August 29,
1996, which amendment and restatement was approved by the Shareholders on
October 7, 1996. In connection with the corporate restructuring effected on
April 1, 1998, pursuant to a Plan of Merger of ICO Merger Sub, Inc. with and
into ICO, Inc., the Company (which prior to such merger was named “ICO Holdings,
Inc.”) adopted the Plan and assumed the obligations under the Plan from the
entity previously named “ICO, Inc.” (which after such merger was renamed “ICO
P&O, Inc.”). The Plan was again amended and restated by the Board on January 8,
1999. The Plan was again amended and restated by the Board on December 18, 2001,
which amendment and restatement was approved by the Shareholders on March 15,
2002. The Plan was again amended and restated by the Board on November 18, 2005,
which amendment and restatement was approved by the Shareholders on March 14,
2006. No further Options may be granted under this Plan after on January 8,
2009, subject to early termination by the Board pursuant to Paragraph 11 of the
Plan. The Plan shall remain in effect until all Options granted under the Plan
have been exercised or have expired.

 
15.
Government Regulations. The Plan, and the granting and exercise of Options
thereunder, and the obligation of the Company to sell and deliver shares under
such Options, shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 
7